Title: To Benjamin Franklin from Peter Collinson, 26 January 1754
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend
London Jany 26 1754
As I emptied my Budget Largely by unfortunate Capt. Davis and as our Friend Smith comes in Capt. Shirley it will save Mee a very Long detail of what has passed between Mee and your proprietor as He has been privy to most of It, in General I can tell you He is Ardent in promoting Enlish Schools for teaching the Germans, as you will see by the Scheme When Mr. Smith comes, I am perswaded it will Meet your approbation. The German Society here you will also have an Account of from the same hand of which they are very Desirous of your Correspondence Advice and Counsel. Your Proprietor is very Solicitous about the Prosperity of the Academy for the present. He has orderd Mr. Peters to pay the Rector Fifty pounds per Annum. Butt He has assured Mee several Times that he has appropriated a Considerable Estate in Land and has left it in his Will for the Encouragement of that Seminary which He hopes to see in a year or Two and then will Effectually settle It. He has had frequent occations of seeing Mr. Smith for whom [he] has a very good Esteem and Indeed He has taken Infinite Pains on drawing Schemes and Plans for several Purposes which He will acquaint you with and Does very well approve of his Being Rector. So now I hope that Noble Institution will go on prosperously. You a little to Long Delayed thanking the proprietor for his kind present of £500. But our Friend Smith assign’d Him the Reasons of it. His Bill and Petition to the Lord Chancellor to Inforce His Decree is what detains Him Here for His Lady is very Desirous to go over.

I think I before acquainted Thee that a Long Memorial containing the State of the Controversy between the Frankleans and Nolletians per Mr. Dalibard was lost on Davis. Thy last Letter I dispatch’d to Him. It is quite Friendly to leave it open for Mee to Reade for it containd many Curious Hints and Experiments.
What was Intimated of New Discoveries on Electricity are not Sufficiently Verified because no further Notice is taken in thine of Novr: 27 and 10br. 4. Douglas 2 Vol. came safe to hand and I have credited thy account with Thirteen Shillings. What I have of Douglas 2 Vol. is to No. 22 Inclusive.
Many Well Wishers Here to Capt. Swains Expedition are Concern’d He had no better Success yett his Journal and Discoveries, maybe well worth our Knowledge. These may be compared with the Maps you have al[ready] and what I now send of the French Discoveries with a New Map of N: Caroline, Virginia and Maryland comes By Budden in a Long Deal Case Marked L†C. There is packed with It some Seed Black Oats and Rape which I friend Elicot [sic] Desird, some School Book &c. for Billy Bartram, and Bill for J. Read. Thine of Decemr: 4 came to late to be packed with the above. So I have sent 15 yd of our Richest Damask for thy Wife in a Box by it self Directed at Length to the Care of Neat & Neve to putt it on board Capt. Budden which I hope will prove to her Satisfaction.
I hope to gett 2 or 3 Thermometers to send per Mr. Smith with the Gold: Medal the Gift of the Royal Society for thy Ingenious and New Discoveries on Electricity. The Oration Deliver’d on this Occation our President has promissed Mee. That unworthy Man Capt. Mitchell contrary to the Directions putt the pacquet into the post office. So there was 23 Shillings postage. But haveing Friends at Court gott it off but no thanks to the Capt. for Every one could not have done that, and then they had lain and been burnt. I have for some Months past heard that Mr. Robinson and Thy Self are admitted post masters, with Ingenious and Indefatigable Men it may be putt on such a footing as to turn to good Account.
Butt it is really very hard for poor Doctor Mitchell who was really Bambozelled per the Office. It is too Long a Story to Tell.
John Bartrams Bill I have Carried to thy Account. Pray is it certainly known what the French have done (by the Speeches for which Wee are much Obliged). Only Mention is made of their marching their Army. Sure the Governers of the Colonies will have private Orders to Dislodge them, turn the Tables, Lett them be the Complainants. If they are not now drove out of their lurking Places it will [be] too Late Ever after. This I know that there was a Cabinett counsel peculiarly for this Purpose and I know further which I hope is known or will be Soone to your Governers. I have seen the Governors Virginia Speech. If it had been couch’d more covertly it would give less alarm to the French of our Intentions but they are Jockeying us every where for they slyly Dispatch a 10 sail Squadron per 2 or 3 Ships at a Time to the E: Indies and now Wee are pressing Men and Hurrying another after them: which is to take in Soldiers at Ireland.
I Heartyly Wish our Worthy Friend Smith may have a Safe Passage. He has great Abilities and he has been Indefatigable in Applying them to several usefull purposes, and as years Increase, His Judgement and Understanding will grow more Mature for his Age. Few if any can Excell Him, the Warmth and fire of youth will be Temper’d by your prudent and Cordial Advice.
The only Thing that your Proprietor objects too Is his takeing Orders because it may give dislike to some to see one att the Head of the Academy in a Canonical Habit and therefore He hopes He will never or but very rarely Use that Dress. This I have Mention’d to Him. From his Good Sence, I hope he will not give Offense.
Pray in thy next Lett Mee know how the Academy Goes on.
I am with much Respect and Esteem thy Affectionate Friend
P Collinson
I send this first for fear it should be left in a few Days I hope to gett the Capt. Receipt for the Long Case with the Map and for the Box with thy Wive’s Silk.

